DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-15 and Species B in the reply filed on September 29, 2022 is acknowledged.  
The traversal of the restriction between Groups I and II is on the ground(s) that device of claim 8 is generic in terms of a means to manufacture and method of claim 16 has been amended to manufacture the device of claim 8.  This is not found persuasive because the inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case Group II alters the surface contour of at least one conductive layer via an additive or subtractive manufacturing according to a randomized pattern.  However, the surface contour of at least one conductive layer the device of claim 8 can be formed with a randomized pattern and not need an alteration.  
The traversal of the restriction between Species A and B is on the ground(s) that it was not possible for applicant to evaluate what applicant would be restricted to.  The examiner apologizes for not more clearly defining that “an additive manufacturing process,” i.e. Species A, deposits (adds) material and “a subtractive manufacturing process,” i.e. Species B, removes (subtracts) material.  The examiner also apologizes for not pointing to the instant application paragraph [0068], which states:
For example, sheet resistance of a conductive layer can be adjusted based at least in part upon adjustment of thicknesses of the conductive layer. For example, additional quantities of conductive layer material can be deposited (e.g., via additive manufacturing) to adjust the sheet resistance of the conductive layer. In another example, one or more removal processes (e.g., subtractive manufacturing) can be implemented to selectively remove at least a portion of the thickness of the conductive layer to adjust the sheet resistance of the conductive layer. Removal processes can include one or more of a laser ablation process, laser cutting process, etching process, etc.
The examiner maintains that the species are independent or distinct because additive and subtractive manufacturing methods work on different principles.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are considered withdrawn and claims 1-15 are examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 29, 2020, July 14, 2021 and April 11, 2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Examiner’s Comments
The examiner notes that applicant has provided a special definition of "open-loop” segments in the specification paragraph [0021] as referring to segments that do not electrically isolate portion(s) of the surface, in contrast to “closed-loop” segments that electrically isolate portion(s) of the surface.  This definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., Fed. Cir. 1999; see MPEP 2111.01.IV.A.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a top conductive layer comprising a first set of surface contour features arranged according to the randomized pattern; and a bottom conductive layer comprising a second set of surface contour features arranged according to the randomized pattern” and “a top conductive layer comprising a first set of surface contour features arranged according to the randomized pattern; and a bottom conductive layer comprising a second set of surface contour features arranged according to the randomized pattern” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 4-7, 9 and 12-14 the terms “surface ablations” and “ablation pattern” raise clarity issues.  In light of the specification it is clear that applicant is indicating that the invention involves a conductive layer (a.k.a. electrode) having a textured/contoured surface.  The specification clearly indicates the textured/contoured surface, whether randomized or non-randomized, can be created by altering a conductive layer with additive methods (e.g. depositing materials) or subtractive methods (e.g. ablating or etching material), see inter alia paragraph [0068] and claim 16.  As noted above, a textured/contoured surface could also be created by other means, e.g. creating the element with a textured surface eliminating the need for alterations, or by embossing the surface.  As noted above, applicant has elected device claims over methods of manufacturing claims.  The terms “ablations” and “ablation pattern” strongly indicates a particular subtractive method, i.e. using laser ablation to alter the conductive layer’s surface to create a textured/contoured surface.  It is unclear if the textured/contoured surface in the device claims can only be created by alterations from an ablative process or if the textured/contoured surface could be created by other means.  It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  In re Stephens 135 USPQ 656 (CCPA 1965).  Furthermore, the patentability of a product does not depend upon its method of production.  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.  Thus, in light of the specification an ablative alteration process is not required to achieve a textured/contoured surface.  For purposes of examination to clarify that an ablative process is not required the examiner will use applicant’s generic language from claim 8, i.e. “surface contour features” and “randomized 
Claims 2-7 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 4 and therefore has the same deficiencies.
Claims 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 9 and therefore have the same deficiencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 9, as currently interpreted, reads “the surface contour features comprise surface contour features; the randomized pattern is a randomized 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Insofar as they are understood claims 1-15 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Topinka et al. US Patent Application Publication 2019/0346731, of record.
Regarding claim 1 Topinka discloses an electrochromic (EC) device (title e.g. figure 2 electrochromic stack 28), comprising: an EC film stack (e.g. layers 10 & 20-21 paragraph [0037] “20, 21 each comprise electrochromic material”); and conductive layers (e.g. first and second electrically conductive layers 22 & 23), wherein: at least one conductive layer of the conductive layers comprises surface contour features (abstract “electrically conductive layer is patterned with curved scribed line segments” see figures 8A-11B) arranged according to a randomized pattern (paragraph [0079] “randomly spaced, as shown in FIG. 8B” & paragraph [0091] “Image 1120 shows a set of irregular curved scribed line segments (i.e., Disordered S-Curve), where the scribed line segments are random and do not repeat” see figures 8B-C & 11B), the randomized pattern comprising a randomized variation in at least one geometrical characteristic of a plurality of open-loop segments from a non-randomized pattern (inter alia paragraphs [0077, 0084 & 0091] e.g. see figures 8B-C & 11B); and the randomized pattern is configured to reduce at least one of diffraction or scatter of light incident on the surface contour features, relative to the non-randomized pattern that does not include the randomized variation (inherent see paragraph [0092] and figures 11A-B images 1112 & 1122).
Regarding claim 2 Topinka discloses the EC device of claim 1, as set forth above.  Regarding “wherein the randomized variation is digitally randomized using at least one computing device and based at least in part on one or more boundary constraint values that limit a degree of variation in the at least one geometrical characteristic” no patentable weight is given since a method of demining randomization using a computer is a process step in a device/product claim1. 
Regarding claim 3 Topinka discloses the EC device of claim 1, as set forth above.  Topinka further discloses wherein the at least one geometrical characteristic comprises one or more of: distance between segments of the plurality of open-loop segments; orientation of the segments; or shape of the segments (inter alia paragraphs [0077, 0084 & 0091] e.g. see figures 8B-C & 11B).
Regarding claim 4 Topinka discloses the EC device of claim 1, as set forth above.  Topinka further discloses wherein the conductive layers (e.g. 22 & 23) comprise: a top2 conductive layer (e.g. 22) comprising the surface contour features (abstract) arranged according to the randomized pattern (as set forth above); and a bottom conductive layer (e.g. 23); wherein the top conductive layer and the bottom conductive layer are located on opposite sides of the EC film stack (see figure 2).
Regarding claim 5 Topinka discloses the EC device of claim 4, as set forth above.  Topinka further discloses wherein: the randomized pattern is a first randomized pattern; and the bottom conductive layer comprises surface contour features arranged according to a second randomized pattern (implicitly disclosed given paragraphs [0045-53] disclosing the conductive layers having different patterns to achieve uniformity and claims 1 & 8 that require a first transparent electrically conductive layer patterned with a first plurality of scribed line segments and a second transparent electrically conductive layer patterned with a second plurality of scribed line segments) that is different than the first randomized pattern (axiomatic that random patterns would not be identical).
Regarding claim 6 Topinka discloses the EC device of claim 1, as set forth above.  Topinka further discloses wherein the conductive layers comprise: a top conductive layer comprising a first set of surface contour features arranged according to the randomized pattern; and a bottom conductive layer comprising a second set of surface contour features arranged according to the randomized pattern (implicitly disclosed given paragraphs [0045-53] disclosing the conductive layers having different patterns to achieve uniformity and claims 1 & 8 that require a first transparent electrically conductive layer patterned with a first plurality of scribed line segments and a second transparent electrically conductive layer patterned with a second plurality of scribed line segments); wherein the top conductive layer and the bottom conductive layer are located on opposite sides of the EC film stack (see figure 2).
Regarding claim 7 Topinka discloses the EC device of claim 1, as set forth above.  Topinka further discloses wherein: the at least one conductive layer comprises: a conductive layer comprising a surface of indium tin oxide (ITO) (paragraph [0040] “examples of electron conductors 22 and 23 … ITO”); and the surface contour features (“scribed pattern” as set forth above) are defined by portions of the ITO at which material has been removed via laser ablation (no patentable weight given to a process3, further inter alia paragraph [0002, 0035 & 0104] “the scribed pattern is formed using a laser” & “patterns created by scanning laser ablation processes”). 
Regarding claims 8 and 9 Topinka discloses an apparatus (title e.g. figure 2 electrochromic device 1), comprising: a substrate (e.g. substrate 24 or 25); and an electrochromic (EC) device (e.g. 28) coupled to the substrate, the EC device comprising: an EC film stack (e.g. 10 & 20-21); and conductive layers (e.g. 22 & 23), wherein: at least one conductive layer of the conductive layers comprises surface contour features arranged according to a randomized pattern (as set forth above), the randomized pattern comprising a randomized variation in at least one geometrical characteristic of a plurality of segments from a non-randomized pattern (as set forth above); and the randomized pattern is configured to reduce at least one of diffraction or scatter of light incident on the surface contour features, relative to the non-randomized pattern that does not include the randomized variation (as set forth above).
Regarding claim 10 Topinka discloses the EC device of claim 9, as set forth above.  Topinka further discloses wherein: the plurality of segments comprises open-loop segments (see figures 8B-C & 11B); and the at least one geometrical characteristic comprises one or more of: distance between segments of the plurality of segments; orientation of the segments; or shape of the segments (inter alia paragraphs [0077, 0084 & 0091] e.g. see figures 8B-C & 11B).
Regarding claim 11 Topinka discloses the EC device of claim 10, as set forth above.  Topinka further discloses wherein: the at least one geometrical characteristic comprises: distance between segments of the open-loop segments; and orientation of the segments; and the open-loop segments comprise at least one of rectilinear segments or curvilinear segments.
Regarding claim 12 Topinka discloses the EC device of claim 9, as set forth above.  Topinka further discloses wherein the conductive layers comprise: a top conductive layer comprising the surface contour features arranged according to the randomized pattern; and a bottom conductive layer that does not have surface contour features (inter alia paragraphs [0077, 0084 & 0091] e.g. see figures 8C & 11B).
Regarding claim 13 Topinka discloses the EC device of claim 9, as set forth above.  Topinka further discloses wherein, based at least in part on the surface contour features, the top conductive layer comprises: a first region having a first sheet resistance; and a second region having a second sheet resistance that is different than the first sheet resistance (inter alia paragraph [0049] discuss having varying sheet resistance in different portions of a conductive layer based on discrete pattern on the layers).
Regarding claim 14 Topinka discloses the EC device of claim 9, as set forth above.  Topinka further discloses wherein the randomized pattern comprises: a first randomized variation of a first geometrical characteristic (e.g. figure 8B inflection point spacing 815a & 815b); and a second randomized variation of a second geometrical characteristic that is different than the first geometrical characteristic (e.g. amount of curvature in sub-segments 811a & 811b, also see figure 8C sub-segment 811c & angle measurement 817); wherein the first randomized variation comprises a different degree of variation (e.g. unit of length) than the second randomized variation (e.g. number of degrees).
Regarding claim 15 Topinka discloses the EC device of claim 8, as set forth above.  Topinka further discloses wherein the substrate is a glass substrate (paragraph [0093] “glass substrate”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huntley et al. US Patent 4,116,754, in regards to method of roughening the surface of an electrode for the purpose of avoiding undesirable contrast effects. 
Gleason et al. US Patent Application Publication 2011/0315204, in regards to a device having a conductive layer with a randomized surface contour, see figure 9b.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                           November 18, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  In re Stephens 135 USPQ 656 (CCPA 1965).  Furthermore, the patentability of a product does not depend upon its method of production.  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.
        2 Regarding terms “top” and “bottom” are not interpreted to mean a particular direction/orientation, however “top” and “bottom” are interpreted to mean opposite side.
        3 Ibid In re Stephens and In re Thorpe, see MPEP 2113.